Title: The Embargo and New England: A Presidential Dilemma, 15 March 1809 (Editorial Note)
From: 
To: 


Editorial Note
The winter months of 1808–9 witnessed extreme discontent in New England, with loyal Democratic Republicans trying to contain opposition to the Embargo and outraged Federalists insisting that the Embargo was unconstitutional, unenforceable, and even tyrannical. At Welles, in the Maine district, angry freeholders assembled on the first anniversary of the Embargo enactment and said the day marked “the most gloomy epoch in the annals of the nation” (Boston Columbian Centinel, 31 Dec. 1808). Early in January the Newburyport town meeting set the tone for these protest meetings when 803 citizens petitioned Congress to repeal the Embargo. Scores of other towns followed the same line of action; their angry petitions were transmitted to Washington by the Massachusetts delegation in Congress, complaining of unemployment, falling prices, and idle ships. Implicit in these documents were warnings that New England was prepared to resist the Enforcement Act with arms. “Where is the Yankee,” asked the Newburyport Herald, “who could bear to be abused and ridiculed by Virginian boys?” Laws passed by slave-owning southerners were not to be tolerated, and if New England protests went unheard “a spirit, daring and uncontrollable, will burst out in a just and powerful resentment” (quoted in Benjamin W. Labaree, Patriots and Partisans: The Merchants of Newburyport, 1764–1815 [Cambridge, Mass., 1962], p. 166). Behind these threats lay the ominous specter of a shattered Union.
Their effect on Congress was sobering. Doubt spread in Republican ranks as the town-meeting resolutions weakened the whole concept of economic sanctions against Great Britain and France, the two belligerents whose decrees and blockades had prompted the Embargo as a retaliatory measure. Congress had agreed on a solution, but a highly tentative one, when the resolutions from the Maine district of Massachusetts reached JM. Congress passed the Nonintercourse Act to replace the Embargo with a ban on trade with the two warring powers. Besieged by office seekers and troubled by internecine squabbling in Republican ranks, JM saw the Maine citizens’ message as a hopeful sign. The president heard what he wanted to hear: that there were many loyal New England men who would not defy the federal government, who believed the Union was worth preserving, and who were willing to obey the nation’s laws, even when those laws seemed to work against their personal interest (Republican Society of Hancock County, Massachusetts, to JM, 23 Feb. 1809 [DLC]). JM’s reply of 15 March 1809 was full of admiration for these men who understood the importance of national unity. The chief republican tenet of majority rule was being tested. “Respect for the Will of the majority exercised thro’ the Constituted organs,” he wrote, “alone can preserve” the United States “or any other System of free Govt.” Conscious of the increasing role of public opinion in national affairs, JM made certain that his friend Samuel Harrison Smith received a copy of his letter, and it appeared in the National Intelligencer on the eve of the Fourth of July 1809.
